Citation Nr: 0007465	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  99-22 438	)	DATE
	)
	)


THE ISSUES

1.  Eligibility for payment of attorney fees from past-due 
benefits.

2. Whether the fee agreement is reasonable.


REPRESENTATION

Jon B. Love


INTRODUCTION

The veteran and his attorney entered into a contingent fee 
agreement dated January 6, 1999, which provides that the 
latter will represent the former concerning his claim before 
the Department of Veterans Affairs (VA) for entitlement to 
special monthly pension based on the need for regular aid and 
attendance.  The fee agreement also provides that the 
attorney is entitled to a fee equal to 20 percent of the 
total amount of any past due benefits awarded on the basis of 
the client's claim, and that said fee is to be paid to the 
attorney directly by VA.

In a rating decision dated September 3, 1999, the VA Regional 
Office (RO) in Chicago, Illinois, granted the veteran's 
aforementioned claim.  According to the RO's October 8, 1999, 
letter to the veteran  and his attorney, this action resulted 
in the veteran's entitlement to past-due benefits (PDBs) in 
the amount of $23,899.00.

The RO's October 8 letter also advised the parties to the fee 
agreement that 20 percent of the PDBs awarded to the veteran 
had been withheld, pending a decision by the Board of 
Veterans' Appeals (the Board) concerning the attorney's 
entitlement to a fee from those PDBs, and that each had 30 
days in which to submit to the Board any evidence or argument 
they wanted the Board to consider concerning this issue.

During its review of the case the Board noticed that the 
evidence of record showed that the attorney had received an 
Equal Access to Justice Act (EAJA) fee from VA in connection 
with his representation of the veteran before the United 
States Court of Appeals for Veterans Claims (the Court).

In a letter dated December 1, 1999, the Board's Chief Counsel 
for Legal Affairs notified both the veteran and the attorney 
that, because the fee agreement provided that any EAJA fee 
the attorney received would not be deducted from any 20 
percent contingency fee the attorney received  for 
representing the veteran before VA, the Board would review 
the fee agreement for reasonableness, pursuant to 38 U.S.C. 
§ 5904(c)(2). 

Both the attorney and the veteran responded to the 
aforementioned December 1 letter, and each received a copy of 
the other's response.

On March 9, 2000, the Board received a second letter from the 
attorney, in which he advised that he was terminating the 
January 1999 fee agreement, and requested that the monies 
previously withheld by VA for the potential payment of  fee 
to him be disbursed to the veteran.


FINDINGS OF FACT

1.	The Board issued a final decision on September 6, 1996, 
that denied the veteran's claim for entitlement to special 
monthly pension based on the need for regular aid and 
attendance. 

2. The notice of disagreement (NOD) that preceded the 
Board's September 1996 decision was received by the RO in 
February 1992.

3. The attorney was retained by the veteran within one year 
of the Board's September 6, 1996, final decision.

4.	The veteran's claims file also contains a copy of a 
January 6, 1999, fee agreement that provides for direct 
payment by VA of a fee equal to 20 percent of any PDBs 
awarded to the veteran, and is contingent in nature.

5.	PDBs are payable to the veteran based on the RO's 
September 3, 1999, rating decision, which granted the 
veteran's claim for special monthly pension based on the need 
for regular aid and attendance.

6.	An Equal Access to Justice Act (EAJA) fee in the amount 
of $7,607.28 was paid to the attorney for services rendered 
by the attorney on the veteran's behalf before the Court of 
Appeals for Veterans Claims.

7.	The attorney has advised the Board that he has 
terminated the January 1999 fee agreement; that neither the 
veteran nor VA has any obligation to pay him a fee in this 
case; and has asked that VA take prompt action to disburse to 
the veteran the monies previously withheld for the potential 
payment of his attorney's fee. 


CONCLUSIONS OF LAW

There is no fee agreement to review and there are no fees 
being charged which the Board may review for reasonableness.  
38 U.S.C.A. § 5904 (West 1991 & Supp 1999); 38 C.F.R. 
§ 20.609 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While the case was before the Board for a determination 
concerning the attorney's entitlement to a fee from the PDBs 
the veteran had been awarded, the Board became concerned 
about the reasonableness of the fee provided for in the 
January 1999 fee agreement between the parties.  Both parties 
to the fee agreement were notified in a December 1, 1999, 
letter that the Board would review the fee agreement for 
reasonableness, pursuant to 38 U.S.C. § 5904(c)(2).

After both parties responded and each received a copy of the 
other's response, the attorney sent the Board another letter, 
advising that he had terminated the January 1999 fee 
agreement, and requesting VA to take prompt action to release 
to the veteran the monies previously withheld for the 
potential payment of a fee to the attorney.

As there is neither a fee agreement to review nor any fees 
being charged, the case is moot and there is nothing left for 
the Board to do but dismiss the case.


ORDER

The case is dismissed, and the RO shall distribute forthwith 
to the veteran the balance of the PDBs it is holding.




_______________________________
Steven L. Keller
Member, Board of Veterans' Appeals




